Exhibit 10.2


AMENDMENT NO. 1 TO
ADDITIONAL 2014 CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT
OF
METASTAT, INC.

 
THIS AMENDMENT NO. 1 TO ADDITIONAL 2014 CONVERTIBLE NOTE AND WARRANT PURCHASE
AGREEMENT OF METASTAT, INC. (this “Amendment”), dated as of February __, 2014,
is made by MetaStat, Inc., a Nevada corporation (the “Company”), and the
undersigned lender (the “Lender” and, together with the Company, are sometimes
referred to individually as “Party” and collectively as the “Parties”).
 
RECITALS
 
WHEREAS, the Company and the Lender entered into an Additional 2014 Convertible
Note and Warrant Purchase Agreement on January 14, 2014 (the “Purchase
Agreement”) whereby the Company issued to the Lender a convertible promissory
note; and
 
WHEREAS, the Company and the Lender desire to amend certain provisions of the
Purchase Agreement, as amended by this Amendment, as described herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:
 
AMENDMENT
 
1. Capitalized Terms.  Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Purchase Agreement.
 
2. Amendments to Purchase Agreement.
 
(a) The first recital to the Purchase Agreement is hereby deleted and the
following shall be substituted in lieu thereof:
 
“A.           On the terms and subject to the conditions set forth herein,
Lenders are willing to purchase from Company and Company is willing to issue and
sell to Lenders, Additional 2014 Convertible Promissory Notes in the principal
amount of up to One Million Two Hundred Fifty Thousand Dollars ($1,250,000),
substantially in the form attached hereto as Exhibit A (each a “Additional 2014
Note” and collectively, the “Additional 2014 Notes”);”
 
(b)           The penultimate sentence of Section 2 of the Purchase Agreement is
hereby deleted and the following shall be substituted in lieu thereof:
 
“After the Initial Closing, the Company may conduct any number of additional
closings (each, an “Additional Closing”) until $1,250,000 principal amount of
Additional 2014 Notes have been issued and sold to the Lenders.”
 
3. Ratification.  Except as expressly amended hereby, all of the terms,
provisions and conditions of the Purchase Agreement are hereby ratified and
confirmed in all respects by each Party hereto and, except as expressly amended
hereby, are, and hereafter shall continue, in full force and effect.
 
4. Entire Agreement.  This Amendment, the Additional 2014 Note (as amended) and
the Purchase Agreement constitute the entire agreement of the Parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements and understandings, both written and oral, between the Parties with
respect thereto.

 
-1-

--------------------------------------------------------------------------------

 

5. Conflicting Terms.  In the event of any inconsistency or conflict between the
Purchase Agreement and this Amendment, the terms, conditions and provisions of
this Amendment shall govern and control.
 
6. Amendments.  No amendment, supplement, modification or waiver of this
Amendment shall be binding unless executed in writing by all Parties hereto.
 
7. Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract.
 
8. Governing Law.  This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions.
 
9. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the Parties hereto and their respective permitted successors and
assigns.
 
 
[Signature pages follow]

 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Additional 2014 Convertible Note and Warrant Purchase Agreement as of the date
set forth above.
 
COMPANY:


METASTAT, INC.
 
By:                                                                
Name: Oscar L. Bronsther
Title: Chief Executive Officer




LENDER:


[_________________]

By:
Name:
Title: